Action to recover $802.12 alleged in the complaint to have been misappropriated by defendant out of the deposit account of plaintiff. Determination of Appellate Term affirming an order of the City Court of the City of New York, Bronx County, denying plaintiff’s motion to strike out defense in supplemental answer as insufficient, affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; Glennon, J., dissents and votes to reverse and grant motion to strike out defense.